DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5-9, 11, 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson (AU2006200720).
In regard to claims 1 and 8, Roof Extenda Bracket* and/or Shade Sail Anchor and/or Dunkinson discloses an apparatus and system providing an elevated roof over an existing roof of a structure (see description in Roof Extenda brochures), comprising: an existing roof, the existing roof disposed over a structure and having an eave (see replicated Figure below or Fig. 1 Dunkinson); and an elevated roof disposed on the existing roof, the elevated roof having a leading edge, the leading edge extending beyond the eave of the existing roof to facilitate coverage of a predetermined distance beyond the eave of the existing roof (see Roof Extenda Figure below), wherein the elevated roof is disposed on the existing roof via an apparatus comprising: a substantially vertical member (see below); a bracket coupled to a first end of the substantially vertical member (see below), the bracket configured to support a support beam in a substantially perpendicular orientation relative to the substantially vertical member and to support a trailing edge of the elevated roof over the existing roof (see description of S-type bracket in Extenda brochure), the support beam and the trailing edge of the elevated roof being substantially parallel to each other and both being substantially parallel to a leading edge of the existing roof (see description of S-type bracket in Extenda brochure); and a base coupled to a second end of the substantially vertical member, the second end being at an opposite end of the substantially vertical member from the first end (see below), wherein the base is configured to pass through the existing roof proximate to the leading edge to attach directly to a load bearing component of the structure, the load bearing component being a load bearing component of the structure, the load bearing component being a load bearing wall configured to support the existing roof (see below which depicts a sill member), a substantially rectangular base (see below) coupled to the vertical member (see below), the substantially rectangular base and the second end forming a unified structural pedestal (any members attached together can be said to be unified), the unified pedestal configured to penetrate through a hole in the existing roof, the hole having a shape substantially the same as the unifies structural pedestal. The phrases “configured to penetrate” and “configured to support” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Any shaped component can be capable of penetrating through a hole in a roof, depending on the user’s willingness to cut the hole, and any rigid structural component can be capable of supporting another element within a building structure.
  The examiner notes that in the specification for the shade sail anchor (Dunkinson) on page 6, the method of assembling is to create a hole and inserting the anchor with bracket through the hole. 
Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson do not specifically disclose the bracket pivotally supporting a trailing edge of the elevated roof.  Plaisted teaches a bracket pivotally supporting a trailing edge (see Figs. 7, for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket as disclosed by Roof Extenda Bracket and/or Shade Sail Anchor by allowing it to pivot relative to the vertical member as taught by Plaisted, in order to allow the slope of the bracket to adjust for roofs of varying pitch.
In regard to Claims 3 and 9, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the substantially vertical member comprises a metal pipe (see Extenda Bracket brochure).
In regard to Claims 5 and 11, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the bracket comprises a cross beam bracket (see below).
In regard to Claims 6 and 13, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the base comprises a metal plate (see below).
In regard to Claims 7 and 14, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, further comprising flashing around the substantially vertical member proximate where the base attaches to the component of the structure, the flashing configured to articulate to substantially match the slope of the existing roof (see Roof Extenda brochure, generally).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson (AU2006200720) in view of Plaisted et al. (US Pub 2008/0121273) (hereinafter Plaisted).
In regard to Claims 4 and 10, Plaisted in the combination Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson in view of Plaisted discloses the apparatus and system as described above, wherein the bracket comprises a bracket coupled to the first end of the substantially vertical member via a bolt (523 of Plaisted), the bolt configured to facilitate a substantially vertical orientation of the bracket irrespective of the orientation of the substantially vertical member [0059] (Figs 5a, 5b).

    PNG
    media_image1.png
    880
    1268
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the roof having a relatively large hole cut, this is not a limitation recited in the claims.  Further, even if the limitation was present in the claims, it is a relative term in the art.
As argued before in previous actions, the bracket is indeed directly attached to a load bearing wall as it is bolted to an outer wall member at the eave, see figures.
Regarding the applicant’s argument toward the Roof Extenda bracket not being configured to support an elevated roof, the examiner again points to the Roof Extenda brochure (PTO-892 mailed 11/10/2015) discloses the bracket being utilized for a carport, which comprises a roof.  Plaisted is used in the action merely as a teaching of components used in an assembly to support an element above an existing roof.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The affidavit submitted by the applicant was acknowledged and responded to in the Office Action mailed on 04/15/2022.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633